Case 2:19-cv-05968-JS-SIL Document 30 Filed 01/07/21 Page 1 of 2 PageID #: 334



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
JDP MORTGAGE LLC,

                       Plaintiff,
                                                      ADOPTION ORDER
           -against-                                  19-CV-5968(JS)(SIL)

MICHELE ANN GOSMAN,

                    Defendant.
-------------------------------------X
APPEARANCES
For Plaintiff:      Adam Kalish, Esq.
                    The Law Offices of Adam Kalish P.C.
                    182A 26th Street, Suite 2R
                    Brooklyn, New York 11232

For Defendant:         Christopher H. Thompson, Esq.
                       Law Offices of Christopher Thompson
                       33 Davison Lane East
                       West Islip, New York 11795

SEYBERT, District Judge:

           Plaintiff JDP Mortgage LLC’s (“Plaintiff”) commenced

this action on October 23, 2019, alleging, among other things,

that   Defendant    Michele    Ann    Gosman   (“Defendant”)      tortiously

interfered with a mortgage that was assigned to Plaintiff.               (See

generally Compl., ECF No. 1.)        On October 5, 2020, Plaintiff filed

a motion requesting that the Court appoint a receiver to “demand,

collect, receive from the tenants of the [mortgaged] property, .

. . all rents, maintenance fees and or other charges relating to

the property, now due and unpaid or which become due hereafter.”

(Mot., ECF No. 21, at 3.)       On December 21, 2020, Magistrate Judge
Case 2:19-cv-05968-JS-SIL Document 30 Filed 01/07/21 Page 2 of 2 PageID #: 335



Steven I. Locke issued a Report and Recommendation recommending

that the Court deny the motion.        (“R&R,” ECF No. 29.)

            The time to object has expired and no objections to the

R&R have been filed.      As such, pursuant to 28 U.S.C. § 636(b) and

Federal Rule of Civil Procedure 72, the Court has reviewed the R&R

for clear error, and, finding none, concurs in both its reasoning

and its result.     See Off. Comm. of Unsecured Creditors of Exeter

Holding, Ltd. v. Haltman, No. 13-CV-5475, 2020 WL 2832192, at *4

(E.D.N.Y. June 1, 2020) (reviewing a report and recommendation

without objections for clear error); Coburn v. P.N. Fin., No. 13-

CV-1006, 2015 WL 520346, at *1 (E.D.N.Y. Feb. 9, 2015) (same).

            Accordingly, the R&R (ECF No. 29) is ADOPTED in its

entirety.    Plaintiff’s motion for the appointment of a receiver

(ECF No. 21) is DENIED.



                                          SO ORDERED.



                                          /s/ JOANNA SEYBERT
                                          Joanna Seybert, U.S.D.J.

Dated: January 7 , 2021
       Central Islip, New York




                                      2
